In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-2734
TRALVIS EDMOND,
                                                Petitioner-Appellant,
                                 v.

UNITED STATES OF AMERICA,
                                               Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 1:15-cv-03566 — Matthew F. Kennelly, Judge.
                     ____________________

    ARGUED FEBRUARY 6, 2018 — DECIDED AUGUST 3, 2018
                ____________________

   Before RIPPLE, SYKES, and BARRETT, Circuit Judges.
    RIPPLE, Circuit Judge. A jury convicted Tralvis Edmond of
possession of heroin with the intent to distribute, in violation
of 21 U.S.C. § 841(a)(1), and possession of a firearm as a con-
victed felon, in violation of 18 U.S.C. § 922(g). The Govern-
ment’s case was based largely on evidence that the police had
recovered while executing a search warrant at a Chicago
apartment. The warrant was supported by the tip of a
2                                                   No. 17-2734

confidential informant who reported purchasing heroin from
Mr. Edmond at the apartment.
    Following his conviction, Mr. Edmond filed a motion un-
der 28 U.S.C. § 2255, seeking collateral relief from federal cus-
tody. He claimed that he had been deprived of the effective
assistance of counsel because his trial attorney had not filed a
motion to exclude the evidence obtained from the search. The
district court evaluated this claim under the familiar two-part
analysis of Strickland v. Washington, 466 U.S. 668 (1984). The
court held that Mr. Edmond’s trial attorney had performed
below an objective standard of reasonableness. It then con-
cluded that, although the search warrant was not supported
by probable cause, the good-faith exception to the exclusion-
ary rule saved the evidence from exclusion. Therefore, the
court reasoned, Mr. Edmond had not shown that he was prej-
udiced by his attorney’s deficient performance, and his claim
of ineffective assistance failed.
    Mr. Edmond now challenges the district court’s applica-
tion of the good-faith exception. We agree with the district
court that objectively reasonable police officers could have re-
lied in good faith on the search warrant. Because Mr. Edmond
has not shown the requisite prejudice under Strickland, we af-
firm the denial of his § 2255 motion.
                                I
                       BACKGROUND
                               A.
    On May 19, 2010, Chicago Police Officer John Frano filed
a complaint for a search warrant in the Circuit Court of Cook
County. The complaint recounted a tip that he had received
the day before from a confidential informant, who claimed to
No. 17-2734                                                              3

have purchased heroin in a basement apartment at 736 North
Ridgeway Avenue in Chicago. According to the complaint,
the informant had identified Mr. Edmond as the seller and
had described the location of the drugs as hidden under a bed
in a shoebox. The shoebox contained twenty to thirty golf
ball-sized bags, and each bag was filled with ten to thirteen
smaller bags of suspected heroin. The complaint also de-
scribed Officer Frano’s efforts to corroborate this tip: he drove
the informant past the building to confirm the location of the
drug sale and showed the informant a photograph of Mr. Ed-
mond to confirm the seller’s identity. Notably, although the
complaint specified the date of the informant’s tip, it did not
specify clearly the date of the alleged drug sale. 1
    In the complaint, Officer Frano attested to the reliability of
the informant, who had provided dependable information
about narcotics activities for the past five years. The com-
plaint further explained that, “[o]n over 6 different occasions
in the past two months[, Officer Frano] has acted upon the
information provided by this [informant,] and on these occa-
sions [Officer Frano] has recovered illegal narcotics.” 2 The
complaint did not mention the informant’s criminal record,
that he was facing felony drug charges at the time, or that a
state court recently had revoked his bail and issued a warrant
for his arrest. At the time, the Chicago Police Department’s
standard practices did not require the inclusion of informants’

1 The complaint reads, in pertinent part: “On 18 May 2010 RCI [the in-
formant] related to R/O [Officer Frano] that RCI was at the residence of
736 N Ridgeway and in the presence of Edmond, Tralvis E. in the base-
ment apartment.” R.3 at 23. It then continues to describe the drug transac-
tion.
2   Id.
4                                                          No. 17-2734

criminal histories in warrant applications. 3 Before presenting
the complaint to the issuing judge, Officer Frano obtained the
approval of the state’s attorney’s office. He did not, at any
time, bring the informant before the judge for questioning.
    The judge issued the warrant, and the Chicago Police De-
partment executed a search of the Ridgeway apartment on
May 20, 2010. Officers recovered two loaded handguns, three
grams of heroin, and eight grams of cocaine. Mr. Edmond was
not present during the search but was arrested later. On June
1, 2011, he was charged in a federal indictment with: (1) pos-
session of a firearm as a convicted felon, in violation of 18
U.S.C. § 922(g)(1); (2) possession of heroin with intent to dis-
tribute, in violation of 21 U.S.C. § 841(a)(1); and (3) possession
of crack cocaine with intent to distribute, in violation of 21
U.S.C. § 841(a)(1).
    The case proceeded to trial. 4 The Government presented
testimony from police officers involved in the search, includ-
ing Officer Frano. Mr. Edmond did not testify. The jury found
him guilty of the firearm and heroin charges but acquitted
him of the cocaine charge. Thereafter, the district court im-
posed a sentence of 84 months’ imprisonment. Mr. Edmond
filed a direct appeal, at which point his attorney (the same one
who represented him at trial) filed a motion to withdraw. We
dismissed the appeal under Anders v. California, 386 U.S. 738,

3   The Chicago Police Department’s policy has since changed.
4 Prior to the trial, Mr. Edmond filed a motion to suppress post-arrest
statements that he had made to Officer Frano. He claimed that he did not
waive voluntarily his Miranda rights. The court held a suppression hear-
ing, where Officer Frano testified. The defense cross-examined Officer
Frano but did not present any of its own witnesses. The court denied the
motion; that ruling is not challenged in this appeal.
No. 17-2734                                                                5

744 (1967). See United States v. Edmond, 560 F. App’x 580 (7th
Cir. 2014).
                                     B.
    On April 22, 2015, Mr. Edmond filed a pro se motion un-
der 28 U.S.C. § 2255 to set aside his conviction and sentence.
He claimed that he had received ineffective assistance of
counsel at trial. In particular, he challenged his attorney’s de-
cision not to file a motion to suppress the evidence recovered
in the search of the Ridgeway apartment. He submitted that
the warrant authorizing the search was not supported by
probable cause. As a result, he claimed, the search was unlaw-
ful and the evidence was excludable as fruit of the poisonous
tree. 5
   The district court ordered an evidentiary hearing on
Mr. Edmond’s claim and appointed counsel to represent him.
The hearing had two parts, which mirrored the familiar
two-part test for assessing claims of ineffective assistance of
counsel under Strickland. First, the court considered whether
Mr. Edmond’s trial attorney had performed in an objectively
unreasonable manner. The court concluded that his attorney’s
performance fell below the requisite standard because, based
on a misunderstanding of the law, 6 the attorney had decided

5 Mr. Edmond also argued that his trial attorney provided ineffective as-
sistance by failing to call him to testify at the suppression hearing regard-
ing his post-arrest statements. Mr. Edmond has not pursued that argu-
ment on appeal.
6Specifically, the attorney erroneously believed that Mr. Edmond did not
have Fourth Amendment standing to challenge the search because he did
not live permanently at the Ridgeway apartment, where his girlfriend and
children lived. However, as the district court correctly noted, “the defend-
ant’s status ‘as an overnight guest [was] alone enough to show that he had
6                                                         No. 17-2734

not to file a suppression motion. See Gardner v. United States,
680 F.3d 1006, 1012 (7th Cir. 2012) (concluding that an attor-
ney’s “misapprehension of law” is objectively unreasonable).
    The court then held the second part of the hearing to con-
sider the other part of the Strickland inquiry: whether Mr. Ed-
mond had suffered prejudice as a result of his attorney’s defi-
cient performance. The parties agreed that the evidence
seized from the search was critical to the Government’s case,
so the court focused on “whether Edmond ha[d] shown a rea-
sonable likelihood that a motion to suppress would have been
successful had counsel filed it.” 7 This inquiry required a
showing that the search warrant was not supported by prob-
able cause and that the good-faith exception did not apply to
save the evidence despite any constitutional infirmities with
the warrant.
    The district court first determined that the warrant was
not supported by probable cause. It based its decision primar-
ily on the failure of the complaint to set forth clearly the date
on which the informant allegedly purchased drugs from
Mr. Edmond at the Ridgeway apartment. That omission, the
court explained, undermined the issuing judge’s ability to de-
termine whether the complaint “reasonably suggests that ev-
idence of a crime might currently be found in the location to
be searched.” 8 Although other factors weighed in favor of
finding probable cause, such as the firsthand nature of the

an expectation of privacy in the home’ that was reasonable and protected
under the Fourth Amendment.” R.32 at 6–7 (quoting Minnesota v. Olson,
495 U.S. 91, 96–97 (1990)).
7   R.52 at 3–4.
8   Id. at 6 (emphasis in original).
No. 17-2734                                                    7

informant’s observations, the court did not think that these
countervailing considerations overcame the “staleness” of the
informant’s tip. 9
    Despite this conclusion about probable cause, the court
found that the good-faith exception to the exclusionary rule
applied. According to that exception, evidence obtained in vi-
olation of the Fourth Amendment is nevertheless admissible
if the officers conducting the unlawful search relied in good
faith on a search warrant. United States v. Leon, 468 U.S. 897,
918–23 (1984). Because the receipt of a warrant constitutes
prima facie evidence of good faith, Mr. Edmond had the bur-
den to show that the exception should not apply. See United
States v. Pappas, 592 F.3d 799, 802 (7th Cir. 2010). In an effort
to shoulder that burden, he advanced two arguments: first,
that the complaint was so lacking in indicia of probable cause
as to render official reliance on it entirely unreasonable; and
second, that Officer Frano had acted in reckless disregard of
the truth by omitting from the complaint damaging infor-
mation about the informant’s criminal history and pending
criminal charges.
   The court rejected both of these arguments. First, it held
that the complaint contained sufficient indicia of probable
cause to justify good-faith reliance on the warrant. The court
noted that the warrant contained detailed information about
the location and packaging of the drugs, Officer Frano’s cor-
roboration of both the apartment’s location and the seller’s
identity, and evidence of the informant’s recent reliability.
Second, the court concluded that Officer Frano had not acted
with reckless disregard for the truth. It credited

9   Id. (alteration omitted).
8                                                    No. 17-2734

Officer Frano’s testimony that he had omitted the informant’s
criminal history based on the then-common practice of the po-
lice department and that he was unaware of the informant’s
recent bail revocation and arrest warrant. The court also con-
sidered the informant’s proven reliability and that Of-
ficer Frano had obtained the approval of the state’s attorney
before applying for the warrant. Taken together, this evidence
persuaded the court that Officer Frano “did not intend to mis-
lead the judge regarding the informant’s credibility.” 10 Hav-
ing rejected both of Mr. Edmond’s arguments, the court de-
nied his § 2255 motion.
   Mr. Edmond now challenges the district court’s determi-
nation that the good-faith exception applies to defeat his
showing of prejudice. He maintains that the trial judge would
have granted a motion to suppress and that, therefore, he was
deprived the effective assistance of counsel under Strickland.
                                II
                        DISCUSSION
    We review de novo the district court’s legal conclusions,
including its determination that the good-faith exception ap-
plies. United States v. Koerth, 312 F.3d 862, 865 (7th Cir. 2002).
We review the court’s underlying factual findings and credi-
bility determinations for clear error. Id.
    To establish ineffective assistance of counsel, a petitioner
must show (1) that his trial attorney’s performance fell below
an objective standard of reasonableness, and (2) that he suf-
fered prejudice as a result. Strickland, 466 U.S. at 687–96. The
focus of the present appeal is whether Mr. Edmond suffered

10   Id. at 15.
No. 17-2734                                                           9

any prejudice from his attorney’s failure to file a motion to
suppress the evidence seized from the Ridgeway search. 11
The parties agree that this evidence was critical to the prose-
cution’s case. Therefore, in order to demonstrate prejudice,
Mr. Edmond must show a reasonable likelihood that, but for
his counsel’s error, a motion to suppress the evidence would
have been granted. See id. at 694 (requiring “a reasonable
probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different”).
     The Government contends that “even if [Mr. Edmond’s]
attorney had filed a motion to suppress, he would have
lost.” 12 The Government urges us to apply the good-faith ex-
ception to the exclusionary rule set forth in Leon. There, the
Supreme Court explained that the exclusionary rule is a judi-
cially created remedy designed to protect Fourth Amendment
rights by deterring police misconduct. Leon, 468 U.S. at 906.
Given the rule’s prophylactic purpose, “evidence obtained in
violation of the Fourth Amendment is nonetheless admissible
if the officer who conducted the search acted in good faith re-
liance on a search warrant.” Pappas, 592 F.3d at 802 (citing
Leon, 468 U.S. at 922–23). Because the receipt of a search war-
rant is prima facie evidence of good faith, the burden falls on
the defendant to demonstrate one of the following scenarios:
          (1) the issuing judge wholly abandoned his ju-
          dicial role and failed to perform his neutral and
          detached function, serving merely as a rubber


11 Because we affirm based on the good-faith exception, we need not con-
sider the Government’s alternative argument that Mr. Edmond’s trial at-
torney performed in an objectively reasonable manner.
12   Government’s Br. 12.
10                                                            No. 17-2734

        stamp for the police; (2) the affidavit supporting
        the warrant was so lacking in indicia of proba-
        ble cause as to render official belief in its exist-
        ence entirely unreasonable; or (3) the issuing
        judge was misled by information in an affidavit
        that the affiant knew was false or would have
        known was false except for his reckless disre-
        gard of the truth.
Id. (quoting United States v. Elst, 579 F.3d 740, 744 (7th Cir.
2009)). Mr. Edmond contends that he has shown both that the
complaint was fatally lacking in indicia of probable cause and
that Officer Frano acted in reckless disregard of the truth. For
the reasons set out below, we cannot accept these contentions.
                                    A.
    Mr. Edmond first claims that Officer Frano’s complaint
was so wanting in indicia of probable cause as to render offi-
cial reliance on the search warrant unreasonable. Mr. Ed-
mond primarily contends that Officer Frano’s complaint was
“plainly deficient” due to its omission of a “specific ‘temporal
guidepost’ in order to establish probable cause.” 13 He main-
tains that no reasonable officer could have relied in good faith
on the warrant, given the complaint’s lack of temporal infor-
mation about the alleged drug sale. Other indicia of probable
cause, he submits, fail to overcome the staleness of the infor-
mation in the complaint. Although we agree that staleness can
undermine an officer’s otherwise reasonable reliance on a
warrant, the complaint here contained sufficient evidence of



13 Appellant’s Br. 12, 15 (quoting United States v. Koerth, 312 F.3d 862, 869
(7th Cir. 2002)).
No. 17-2734                                                                 11

timeliness, as well as other indicia of probable cause, to justify
application of the good-faith exception.
    “Probable cause is established when, considering the to-
tality of the circumstances, there is sufficient evidence to
cause a reasonably prudent person to believe that a search
will uncover evidence of a crime.” United States v. Harris, 464
F.3d 733, 738 (7th Cir. 2006). When a complaint is based on an
informant’s tip, the probable cause analysis turns on five fac-
tors: (1) whether the informant acquired firsthand knowledge
of the reported events, (2) the amount of detail provided,
(3) the extent of corroboration by the police, (4) the interval of
time between the reported events and the warrant applica-
tion, and (5) whether the informant appeared before the issu-
ing judge. United States v. Glover, 755 F.3d 811, 816 (7th Cir.
2014). Because probable cause is based on the totality of cir-
cumstances, “a deficiency in one [factor] may be compensated
for … by some other indicia of reliability.” Id. (second altera-
tion in original) (quoting Illinois v. Gates, 462 U.S. 213, 233
(1983)); see also United States v. Johnson, 655 F.3d 594, 600 (7th
Cir. 2011) (“[N]o one factor necessarily dooms a search war-
rant.”).
    The focus of the parties’ disagreement is the fourth factor:
the interval of time between the reported events and the war-
rant application. The district court believed that probable
cause did not exist largely because the complaint did not spec-
ify when the informant was at the Ridgeway apartment. As the
court noted, “[s]taleness is highly relevant to the legality of a
search for a perishable or consumable object, like cocaine.”14


14R.52 at 6 (alteration in original) (quoting United States v. Seiver, 692 F.3d
774, 777 (7th Cir. 2012)).
12                                                              No. 17-2734

This approach makes good sense; probable cause measures
the likelihood of uncovering evidence of a crime at the time of
the search. We also have explained, however, that an issuing
judge should not withhold a warrant due to the age of the re-
ported information “[i]f other factors indicate that the infor-
mation is reliable and that the object of the search will still be
on the premises.” United States v. Lamon, 930 F.2d 1183, 1188
(7th Cir. 1991) (alteration in original) (quoting United States v.
Batchelder, 824 F.2d 563, 564 (7th Cir. 1987)). Accordingly, if a
complaint indicates “ongoing, continuous criminal activity,
the passage of time becomes less critical.” Id. (quoting United
States v. Shomo, 786 F.2d 981, 984 (10th Cir. 1986)). 15
    Although the district court found that the lack of a precise
time stamp for the drug sale undermined probable cause, the
complaint was not entirely lacking in indicia of timeliness. A
reasonable officer, reading the complaint in its entirety, could
have interpreted the complaint as timely. Although the dis-
trict court read the complaint as silent about the date of the
alleged sale, it is not objectively unreasonable to read it differ-
ently. The complaint states that “[o]n 18 May 2010[, the in-
formant] related to [Officer Frano] that [the informant] was at
the residence of 736 N Ridgeway and in the presence of Ed-
mond.” 16 While certainly not a model of clarity, this statement


15 See also United States v. Mitten, 592 F.3d 767, 775 (7th Cir. 2010) (applying

good-faith exception, despite lack of date for one reported drug sale and
imprecise date for another reported sale, because complaint indicated pat-
tern of ongoing drug dealing); United States v. Prideaux-Wentz, 543 F.3d
954, 958–59, 963 (7th Cir. 2008) (finding no probable cause where com-
plaint relied on stale information, but applying good-faith exception in
part because complaint indicated “ongoing continuous criminal activity”).
16   R.3 at 23.
No. 17-2734                                                               13

could be interpreted reasonably to mean that the informant
was at the Ridgeway apartment on May 18, 2010—not just
that the informant passed the information to Officer Frano on
that day.17
    The complaint also contains other indicia of timeliness.
For example, in describing the informant’s reliability, Of-
ficer Frano explained that the informant had provided infor-
mation leading to the recovery of narcotics on more than six
different occasions in the prior two months. This suggests that
Officer Frano was meeting regularly with the informant and
that the informant’s tips had been timely. Officer Frano ap-
plied for the Ridgeway warrant on May 19, 2010, one day after
the informant told him about the transaction with Mr. Ed-
mond. When combined with the informant’s history of
providing timely tips, this time frame could support a
good-faith belief that the information in the complaint was
not incurably stale.
   Furthermore, although the district court found that the
complaint did not evidence ongoing criminal activity, the
complaint could be understood as conveying that a certain
amount of future drug deals beyond the single reported sale
would occur at the Ridgeway apartment. Indications of “on-
going, continuous criminal activity” render “the passage of
time … less critical” to the probable cause analysis. Lamon, 930

17 We note parenthetically that we cannot accept the Government’s argu-
ment for applying the good-faith exception based on Officer Frano’s intent
to communicate the date of the drug sale. See United States v. Koerth, 312
F.3d 862, 871 (7th Cir. 2002) (noting that the good-faith analysis is “objec-
tive” and “based solely on facts presented to the” issuing judge, without
reference to an officer’s “subjective intentions or knowledge” (quoting
United States v. Hove, 848 F.2d 137, 140 (9th Cir. 1988))).
14                                                            No. 17-2734

F.2d at 1188 (quoting Shomo, 786 F.2d at 984). The complaint
here did not report multiple drug sales and thus is not com-
parable to the affidavits in United States v. Mitten, 592 F.3d 767
(7th Cir. 2010), and United States v. Prideaux-Wentz, 543 F.3d
954 (7th Cir. 2008). 18 However, it did describe a significant
quantity of drugs at the apartment: twenty to thirty golf
ball-sized bags, each containing ten to thirteen smaller bags of
suspected heroin. Although this fact alone does not establish
a pattern of ongoing criminal activity, 19 such a significant
quantity of individually wrapped drugs reasonably suggests
that Mr. Edmond planned multiple further drug deals.
     In the context of the good-faith analysis, we have re-
marked that issuing judges “do not operate in a vacuum,
shielded from knowledge of drug operations in the real
world.” Koerth, 312 F.3d at 870 (quoting United States v. Perry,
747 F.2d 1165, 1169 (7th Cir. 1984)). Just as judges can infer
that “evidence is likely to be found where [drug] dealers live,”
id. (quoting Lamon, 930 F.2d at 1188), they also can infer that a
significant quantity of individually packaged drugs is likely
to be distributed over time through multiple drug deals, cf.
United States v. Hython, 443 F.3d 480, 489 (6th Cir. 2006) (“[I]n
some cases, a warrant may be issued on the basis of an infer-
ence.”). Assessing the staleness of information in a complaint
is never a mechanical process. See Prideaux-Wentz, 543 F.3d at
958 (“There is no bright-line test for determining when

18   See supra note 15.
19 Cf. United States v. Lamon, 930 F.2d 1183, 1188–89 (7th Cir. 1991) (finding

a pattern of ongoing criminal activity when an informant recounted drug
sales from both the defendant’s residence and automobile and indicated
that the defendant had retained more than an ounce of cocaine after the
latest sale).
No. 17-2734                                                              15

information is stale … .” (alteration omitted) (quoting United
States v. Koelling, 992 F.2d 817, 822 (8th Cir. 1993))); see also
Hython, 443 F.3d at 485 (acknowledging that drug-distribu-
tion crimes “exist[] upon a continuum ranging from an indi-
vidual who effectuates the occasional sale … to an organized
group operating an established … drug den”). Given these
practical realities, a reasonable officer could have believed
that the complaint indicated a likelihood of multiple future
drug sales at the Ridgeway apartment. Accordingly, an officer
could have concluded within reasonable bounds that the tem-
poral deficiencies in the complaint were less critical to the
probable cause analysis than they would have been under
other circumstances.
    The other factors informing probable cause cut in both di-
rections. On the one hand, the informant’s entire tip was
based on firsthand knowledge, and the complaint provided
ample detail about where the drugs were hidden and how
they were packaged. These facts support a reasonable belief
in probable cause.
   On the other hand, Officer Frano’s efforts to corroborate
the tip were minimal; rather than verifying the informant’s
account through independent means, he sought confirmation
from the informant himself. See United States v. Robinson, 724
F.3d 878, 884–85 (7th Cir. 2013) (affording little probative
value to corroboration where police drove the informant past
the location of a reported crime and showed the informant a
photograph of the suspect from a police database, which
“shed[] little light on the central question” whether the re-
ported crime was committed). 20 But see United States v. Sims,

20See also United States v. Radovick, No. 2:13-CR-112-PPS-PRC, 2014 WL
1365434, at *5 (N.D. Ind. Apr. 7, 2014) (describing similar corroboration as
16                                                         No. 17-2734

551 F.3d 640, 644 (7th Cir. 2008) (considering an informant’s
identification of an implicated location as one of many factors
weighing in favor of probable cause); United States v. Jones, 208
F.3d 603, 607 (7th Cir. 2000) (same). Lastly, the informant did
not appear before the issuing judge when Officer Frano ap-
plied for the warrant.
    The lack of meaningful corroboration and the unavailabil-
ity of the informant for questioning generally weigh against a
finding of probable cause. Glover, 755 F.3d at 816. That said,
these factors are primarily relevant to check the informant’s
credibility and, accordingly, do not undermine good-faith re-
liance when there is strong, countervailing evidence that the
informant is reliable. Cf. id. at 818 (noting that omissions about
an informant’s reliability are less important when the com-
plaint is extensively corroborated).
    Here, there was significant evidence of the informant’s re-
liability. In the prior two months, the informant had provided
six tips that led to the recovery of illegal narcotics. Cf. United
States v. Searcy, 664 F.3d 1119, 1123 (7th Cir. 2011) (finding in-
formant reliable where “the informant’s previous dealings
with the police led to three arrests in the past six months”).
Furthermore, Officer Frano credibly testified that the inform-
ant had never provided false information in the past. Given
the informant’s positive track record, a reasonable officer
could have thought that the complaint gave rise to probable
cause despite the weak corroboration and the informant’s




“a meaningless exercise because essentially all it meant was the informant
was corroborating himself”).
No. 17-2734                                                                  17

absence before the issuing judge. 21 “It is also noteworthy that
Officer [Frano] sought and obtained the approval of the …
State’s Attorney before presenting his warrant request to the”
issuing judge. Mitten, 592 F.3d at 776 n.4; see also Pappas, 592
F.3d at 802.
    When assessed in its entirety, the complaint was not so
lacking in indicia of probable cause as to render a police of-
ficer’s reliance on the validity of the warrant objectively un-
reasonable. A litigant “establishes unreasonable reliance [on
a warrant] if ‘courts have clearly held that a materially similar
[complaint] previously failed to establish probable cause’ or
the [complaint] is ‘plainly deficient’” on its face. Glover, 755
F.3d at 819 (quoting United States v. Woolsey, 535 F.3d 540, 548
(7th Cir. 2008)). We do not have here the kind of stale and
conclusory complaint that we have held cannot support
good-faith reliance. See, e.g., Owens v. United States, 387 F.3d
607, 608 (7th Cir. 2004) (declining to apply the good-faith ex-
ception where a “barebones affidavit” stated merely that
“three months earlier an informant had bought ‘a quantity of
crack’ … at a house believed to be [the petitioner’s] resi-
dence,” with no indication of the quantity of drugs or the re-
liability of the informant). Even though the district court in-
validated the warrant due to temporal deficiencies in the

21 Contrary to Mr. Edmond’s arguments, the informant’s criminal history
and pending criminal charges do not necessarily undercut the reliability
of his tip. See Mitten, 592 F.3d at 774 (“A motive to curry favor[] … does
not necessarily render an informant unreliable.” (quoting United States v.
Olson, 408 F.3d 366, 371 (7th Cir. 2005))); Koerth, 312 F.3d at 870 (indicating
that “statements against [one’s] penal interest” tend to be reliable and that an
informant with a motive “to strike a bargain with the police[ may have] a
strong incentive to provide accurate and specific information” (emphasis
in original)).
18                                                             No. 17-2734

complaint, those deficiencies were “not so egregious as to ren-
der [the officer’s] belief in the warrant’s validity unreasona-
ble.” Mitten, 592 F.3d at 773. We therefore cannot accept
Mr. Edmond’s first argument. 22
                                        B.
   Mr. Edmond next submits that the good-faith exception
should not apply because Officer Frano acted in reckless dis-
regard of the truth. He emphasizes that the complaint does
not mention the informant’s criminal history, pending

22 Mr. Edmond encourages us to follow United States v. Doyle, 650 F.3d 460
(4th Cir. 2011), and United States v. Hython, 443 F.3d 480 (6th Cir. 2006),
where the Fourth and Sixth Circuits declined to apply the good-faith ex-
ception to save evidence from tainted searches. Mr. Edmond fails to rec-
ognize, however, the critical differences between the warrant applications
in those cases and the complaint here. Unlike Officer Frano’s complaint,
which included some indicia of timeliness, the applications in both Doyle
and Hython did not include any indication of the time frame in which the
reported events occurred. See Doyle, 650 F.3d at 463, 475 n.16 (noting that
the warrant application provided “zero indication as to when [the alleged
crime] was committed,” and the lieutenant who drafted the application
admitted that “no time frame whatsoever” was given to the issuing judge);
Hython, 443 F.3d at 486 (“[T]he affidavit offers no clue as to when this single
controlled buy took place.” (emphasis added)).
     Furthermore, in both Doyle and Hython, there was scant other evidence
of probable cause to compensate for the lack of temporal information. See
Doyle, 650 F.3d at 463 (noting that the affidavit “failed to indicate that the
pictures allegedly possessed … were in fact pornographic,” thus omitting
an important “indication that the [alleged] crime had been committed”);
Hython, 443 F.3d at 486 n.1 (noting that affidavit did “not establish the re-
liability of either the tipster or the … supplier” and did not “make sure
that they were not carrying drugs at the time of the controlled buy”). Not
only did Officer Frano’s complaint include some indicia of timeliness, it
also included detailed information about the alleged crime and a proven
record of the informant’s past reliability.
No. 17-2734                                                      19

criminal charges, or recent bail forfeiture and arrest warrant.
These omissions, he claims, distorted the issuing judge’s un-
derstanding of the informant’s credibility and, therefore, the
finding of probable cause.
    “We review the district court’s determinations of fact, in-
cluding the determination of deliberate or reckless disregard
for the truth, for clear error.” United States v. Williams, 718 F.3d
644, 649 (7th Cir. 2013). “A showing of reckless disregard re-
quires more than a showing of negligence and may be proved
from circumstances showing obvious reasons for the affiant
to doubt the truth of the allegations.” Id. at 650. Here, in eval-
uating Officer Frano’s testimony, the district court was con-
ducting “a subjective inquiry [into] the officer’s state of
mind.” Id. On appeal, our task is not to repeat this same in-
quiry; rather, we must “determine whether, based on the to-
tality of the circumstances, it was reasonable for the district
court to conclude that law enforcement did not doubt the
truth of the [complaint].” Id.
    As part of the hearing on Mr. Edmond’s § 2255 motion,
Officer Frano testified about his preparation of the complaint
and explained why he had omitted the challenged infor-
mation. Officer Frano readily admitted that, when preparing
the complaint, he knew about the informant’s criminal history
and pending drug charges. He explained, however, that the
Chicago Police Department did not require officers to include
this information at the time and that he had no reason to ques-
tion the informant’s credibility. See United States v. Taylor, 471
F.3d 832, 840 (7th Cir. 2006) (“[A]n informant’s criminality
20                                                         No. 17-2734

does not in itself establish unreliability.”). 23 Notably, the in-
formant never had given him false information, and the in-
formant’s prior convictions and pending charges did not re-
late to crimes of untruthfulness. 24
    Officer Frano also testified that, at the time of the probable
cause hearing, he was unaware of the informant’s recent bail
revocation and outstanding arrest warrant. 25 Although
Mr. Edmond presented a criminal history report that indi-
cated that an arrest warrant had been issued for the informant
days before the probable cause hearing, the court believed Of-
ficer Frano’s testimony that he was unaware of the outstand-
ing warrant at that time. The court also took account of the
fact that Officer Frano did not “get [the informant] off the
hook” after obtaining the warrant; indeed, the informant was
sentenced to one year in prison for the felony drug charges.26
The court credited these explanations and found that Of-
ficer Frano did not act in reckless disregard of the truth.
    The district court did not clearly err in crediting Of-
ficer Frano’s testimony that “he was not trying to hide



23We do not suggest, however, that such information is not relevant and
probative in the overall assessment of an application for a warrant. See
United States v. Glover, 755 F.3d 811, 817–18 (7th Cir. 2014).
24 It is again noteworthy that Officer Frano obtained the approval of the
state’s attorney before applying for the warrant, even though the com-
plaint did not mention the informant’s criminal history. See United States
v. Pappas, 592 F.3d 799, 802 (7th Cir. 2010).
25 Evidence of the arrest warrant “bore directly” on the informant’s cred-
ibility. United States v. Williams, 718 F.3d 644, 653 (7th Cir. 2013).
26   R.52 at 13.
No. 17-2734                                                   21

anything from the judge” 27 or “mislead the judge regarding
the informant’s credibility.” 28 We have considered the totality
of the circumstances, including the informant’s proven relia-
bility, the standard practices of the police department at the
time, and the officer’s plausible testimony. Based on this rec-
ord, it was entirely reasonable for the court to conclude that
Officer Frano did not doubt the truth of the allegations in the
complaint. Accordingly, we reject Mr. Edmond’s claim that
Officer Frano acted in reckless disregard of the truth.
                          Conclusion
    Despite the temporal deficiencies in Officer Frano’s com-
plaint, we are confident that an objectively reasonable officer
could rely in good faith on the resultant search warrant. The
complaint contained some indicia of timeliness, and, when
combined with the other evidence of probable cause, it justi-
fied good-faith reliance by the officers executing the search.
Furthermore, the district court did not commit clear error in
assessing Officer Frano’s state of mind when he prepared the
complaint.
    Because the court properly applied the good-faith excep-
tion, Mr. Edmond has failed to demonstrate any prejudice re-
sulting from his attorney’s failure to file a motion to suppress.
He therefore has not satisfied the test under Strickland for es-
tablishing ineffective assistance of counsel. Accordingly, we
affirm the district court’s denial of his § 2255 motion.
                                                    AFFIRMED



27   Id.
28   Id. at 15.